BAKER, J.
The appellant was convicted of aggravated assault in the county court at law No. 2 of Dallas county, and his punishment assessed at a fine of $500 and one year in jail. The appellant has filed in this court his personal affidavit in writing, duly sworn to, requesting that this appeal be dismissed. Hav*1116ing carefully examined said affidavit, and found same to be in due form, the request is hereby granted, and the appeal is ordered dismissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.